DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of prior U.S. Patent No. US 11013385. Removing the underlined portions of U.S. Patent application no. US 11013385 in view of NOH et al.( US 2016/0101524)   show the obvious-type double patenting.
Patent No. US11013385B2
Instant Application 
 1. An automatic cleaning device comprising:
a sensor system configured to collect an environment parameter of surroundings of the automatic cleaning device; and
an application processor;
wherein the application processor includes a central processing unit electrically coupled to the sensor system;
the central processing unit is configured to acquire the environment parameter collected by the sensor system;
the application processor further includes a graphic processing unit electrically coupled to the central processing unit; and
the graphic processing unit is configured to obtain the environment parameter from the central processing unit and then generate a map of the surroundings of the automatic cleaning device based on the environment parameter, wherein the map is generated in real-time through parallel computation by the graphic processing unit based on a positioning algorithm.

2. The automatic cleaning device of claim 1, wherein the sensor system comprises a laser ranging device; and distance data between the laser ranging device and surrounding objects, collected by the laser ranging device, is taken as the environment parameter.

3. The automatic cleaning device of claim 2, wherein the laser ranging device comprises a point laser emitter; and the point laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a point laser.

4. The automatic cleaning device of claim 2, wherein the laser ranging device comprises a line laser emitter; and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line laser.

5. The automatic cleaning device of claim 1, wherein the sensor system comprises an image acquisition device; and image data of surrounding objects collected by the image acquisition device is taken as the environment parameter.

6. The automatic cleaning device of claim 1, wherein the graphic processing unit comprises:
a memory module configured to store the positioning algorithm based on particle filter; and
a computing module coupled to the memory module and configured to call the positioning algorithm and calculate and process the environment parameter to obtain the map of the surroundings of the automatic cleaning device.

7. The automatic cleaning device of claim 1, further comprising a pre-processing unit;
wherein the pre-processing unit is coupled to the sensor system and the central processing unit respectively, and is configured to pre-process the environment parameter, thereby allowing the central processing unit to obtain the environment parameter after the pre-processing.

8. The automatic cleaning device of claim 7, wherein the pre-processing unit comprises a digital signal processor (DSP).

9. The automatic cleaning device of claim 1, wherein the automatic cleaning device is a sweeping robot or a mopping robot.

10. A cleaning method for an automatic cleaning device comprising:
a data acquisition step of using a sensor system to collect an environment parameter of surroundings of the automatic cleaning device;
a data pre-processing step of using a pre-processing unit to pre-process the environment parameter and provide the environment parameter after pre-processing to a central processing unit; and
a data processing step of providing, by the central processing unit, the environment parameter after pre-processing to a graphic processing unit and generating, by the graphic processing unit, map data of the surroundings of the automatic cleaning device based on the pre-set environment parameter after pre-processing, wherein the map is generated in real-time through parallel computation by the graphic processing unit based on a positioning algorithm.
11. The method of claim 10, wherein the graphic processing unit comprises a memory module and a computing module coupled to the memory module; and the data processing step further comprises:
calling, by the computing module, the positioning algorithm based on particle filter stored in the memory module, calculating and processing the environment parameter after pre-processing to obtain the map of the surroundings of the automatic cleaning device.

12. The method of claim 10, wherein the data acquisition step comprises: using a laser ranging device to collect distance data between the laser ranging device and surrounding objects.

13. The method of claim 12, wherein the data acquisition step comprises: taking the distance data collected by the laser ranging device as the environment parameter.

14. The method of claim 10, wherein the data acquisition step comprises: using an image acquisition device to collect image data of surrounding objects, and taking the image data collected by the image acquisition device as the environment parameter.

15. The method of claim 11, wherein the data acquisition step comprises: using an image acquisition device to collect image data of surrounding objects, and taking the image data collected by the image acquisition device as the environment parameter.

16. A control system for an automatic cleaning device comprising:
a central processing unit;
a graphic processing unit;
a sensor system; and
a pre-processing unit;
wherein the central processing unit, the graphic processing unit, the sensor system and the
pre-processing unit are connected through a communication bus; the sensor system is configured to collect a environment parameter of surroundings of the automatic cleaning device; the central processing unit is configured to acquire the environment parameter collected by the sensor system; and the graphic processing unit is configured to obtain the environment parameter from the central processing unit and then generate a map of the surroundings of the automatic cleaning device based on the environment parameter, wherein the map is generated in real-time through parallel computation by the graphic processing unit based on a positioning algorithm.
17. The control system of claim 16, wherein the sensor system comprises a laser ranging device; and distance data between the laser ranging device and surrounding objects, collected by the laser ranging device, is taken as the environment parameter.
18. The control system of claim 17, wherein the laser ranging device comprises a point laser emitter; and the point laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a point laser.

19. The control system of claim 17, wherein the laser ranging device comprises a line laser emitter; and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line laser.

20. The control system of claim 16, wherein the sensor system comprises an image acquisition device; and image data of surrounding objects collected by the image acquisition device is taken as the environment parameter.
1. An automatic cleaning device comprising: 
a sensor system configured to collect a pre-set environment parameter of surroundings of the automatic cleaning device; and an application processor; wherein the application processor includes a central processing unit electrically coupled to the sensor system; the central processing unit is configured to acquire the pre-set environment parameter collected by the sensor system; the application processor further includes a graphic processing unit electrically coupled to the central processing unit; and the graphic processing unit is configured to obtain the pre-set environment parameter from the central processing unit and then generate a map of the surroundings of the automatic cleaning device based on the pre-set environment parameter.  





2. The automatic cleaning device of claim 1, wherein the sensor system comprises a laser ranging device; and distance data between the laser ranging device and surrounding objects, collected by the laser ranging device, is taken as the pre-set environment parameter.  

3. The automatic cleaning device of claim 2, wherein the laser ranging device comprises a point laser emitter; and the point laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a point laser.  

4. The automatic cleaning device of claim 2, wherein the laser ranging device comprises a line laser emitter; and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line laser.  

5. The automatic cleaning device of claim 1, wherein the sensor system comprises an image acquisition device; and image data of surrounding objects collected by the image acquisition device is taken as the pre-set environment parameter.  

6. The automatic cleaning device of claim 1, wherein the graphic processing unit comprises: a memory module configured to store a positioning algorithm based on particle filter; and 15Attorney Docket No. 163286.00069 a computing module coupled to the memory module and configured to call the positioning algorithm and calculate and process the pre-set environment parameter to obtain the map of the surroundings of the automatic cleaning device.  


7. The automatic cleaning device of claim 1, further comprising a pre-processing unit; wherein the pre-processing unit is coupled to the sensor system and the central processing unit respectively, and is configured to pre-process the pre-set environment parameter, thereby allowing the central processing unit to obtain the pre-set environment parameter after the pre- processing.  


8. The automatic cleaning device of claim 7, wherein the pre-processing unit comprises a digital signal processor (DSP).  

9. The automatic cleaning device of claim 1, wherein the automatic cleaning device is a sweeping robot or a mopping robot.  

10. A cleaning method for an automatic cleaning device comprising: a data acquisition step of using a sensor system to collect a pre-set environment parameter of surroundings of the automatic cleaning device; a data pre-processing step of using a pre-processing unit to pre-process the pre-set environment parameter and provide the pre-set environment parameter after pre-processing to a central processing unit; and a data processing step of providing, by the central processing unit, the pre-set environment parameter after pre-processing to a graphic processing unit and generating, by the graphic processing unit, map data of the surroundings of the automatic cleaning device based on the pre- set environment parameter after pre-processing.  





11. The method of claim 10, wherein the graphic processing unit comprises a memory module and a computing module coupled to the memory module; and the data processing step further comprises: calling, by the computing module, a positioning algorithm based on particle filter stored in the memory module, calculating and processing the pre-set environment parameter after pre- processing to obtain the map of the surroundings of the automatic cleaning device.  

12. The method of claim 10, wherein the data acquisition step comprises: using a laser ranging device to collect distance data between the laser ranging device and surrounding objects.  

13. The method of claim 12, wherein the data acquisition step comprises: taking the distance data collected by the laser ranging device as the pre-set environment parameter.  

14. The method of claim 10, wherein the data acquisition step comprises: using an image acquisition device to collect image data of surrounding objects, and taking the image data collected by the image acquisition device as the pre-set environment parameter.  

15. The method of claim 11, wherein the data acquisition step comprises: using an image acquisition device to collect image data of surrounding objects, and taking the image data collected by the image acquisition device as the pre-set environment parameter.  

16. A control system for an automatic cleaning device comprising: a central processing unit; a graphic processing unit; a sensor system; and a pre-processing unit; wherein the central processing unit, the graphic processing unit, the sensor system and the pre-processing unit are connected through a communication bus; the sensor system is configured to collect a pre-set environment parameter of surroundings of the automatic cleaning device; the central processing unit is configured to acquire the pre-set environment parameter collected by the sensor system; and the graphic processing unit is configured to obtain the pre-set environment parameter from the central processing unit and then generate a map of the surroundings of the automatic cleaning device based on the pre-set environment parameter.  





17. The control system of claim 16, wherein the sensor system comprises a laser ranging device; and distance data between the laser ranging device and surrounding objects, collected by the laser ranging device, is taken as the pre-set environment parameter.  
18. The control system of claim 17, wherein the laser ranging device comprises a point laser emitter; and the point laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a point laser.  

19. The control system of claim 17, wherein the laser ranging device comprises a line laser emitter; and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line laser.  

20. The control system of claim 16, wherein the sensor system comprises an image acquisition device; and image data of surrounding objects collected by the image acquisition device is taken as the pre-set environment parameter.



Regarding Claim 1, US patent application’385 silent about “pre-set environmental parameter”.  
However, US patent application’385 teaches “environmental parameter”,  according to BRI, “environmental parameter” includes “pre-set environmental parameter”
Noh  also teach the pre-set environment parameter  (distance data:([0030]-[0031], [0034], [0043], [0052]))
  Thus, it would have been obvious to one ordinarily skilled in the art, before the effective filing date of the claimed invention similar to remove the underlined portions of U.S. Patent application no. US 11013385.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-10, 12, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by NOH et al.( US 2016/0101524) and supported by HSU (US 2013/0024025 ).

Regarding Claim 1. Noh teaches an automatic cleaning device comprising(figs. 1, 5): 
a sensor system(121: fig. 5) configured to collect a pre-set environment parameter of surroundings of the automatic cleaning device(distance data, i.e. boundary:[0028],[0030]-[0031], [0034], [0043], [0052]); and 
an application processor (140); 
wherein the application processor (140) includes a central processing unit (141: fig.5) electrically coupled to the sensor system (121: fig.5); 
the central processing unit is configured to acquire the pre-set environment parameter collected by the sensor system(distance data, i.e. boundary:[0030]-[0031], [0034], [0043], [0052]); 
the application processor(140) further includes a graphic processing unit (142: fig. 5) electrically coupled to the central processing unit(141: fig.5); and 
the graphic processing unit (142: fig. 5)  is configured to obtain the pre-set environment parameter from the central processing unit and then generate a map (boundary detection) of the surroundings of the automatic cleaning device based on the pre-set environment parameter ([0034], [0043]; figs. 7-9; [0050]; supported by HSU’s [0008]).

Regarding Claim 5. Noh further teaches  the sensor system comprises an image acquisition device(120: fig. 5); and image data of surrounding objects collected by the image acquisition device is taken as the pre-set environment parameter(141: fig.5).

Regarding Claim 7. Noh further teaches a pre-processing unit (122: fig. 5);
 wherein the pre-processing unit is coupled to the sensor system (122: fig. 5) and the central processing unit respectively(140: fig. 5), and is configured to pre-process the pre-set environment parameter(  distance data, i.e. boundary:[0030]-[0031], [0034], [0043], [0052]; fig. 7), thereby allowing the central processing unit to obtain the  pre-set environment parameter after the pre- processing ([distance data, i.e. boundary:[0030]-[0031], [0034], [0043], [0052]).

Regarding Claim 8: Noh further etches the pre-processing unit comprises a digital signal processor (DSP)(122: fig. 5; [0030]-[0033]).
.
Regarding Claim 9: Noh further etches the automatic cleaning device is a sweeping robot or a mopping robot (abstract).

Regarding Claim 10. Noh teaches a cleaning method for an automatic cleaning device comprising (figs. 1, 5): 
a data acquisition step of using a sensor system (121: fig. 5) to collect a pre-set environment parameter of surroundings of the automatic cleaning device([0030]-[0031]); 
a data pre-processing step of using a pre-processing unit (122: fig. 5) to pre-process the pre-set environment parameter (distance data, i.e. boundary:[0028],[0030]-[0031], [0034], [0043], [0052]) and provide the pre-set environment parameter after pre-processing to a central processing unit(141: fig.5; (distance data, i.e. boundary:[0028],[0030]-[0031], [0034], [0043], [0052]); and 
a data processing step of providing, by the central processing unit (141: fig.5), the pre-set environment parameter after pre-processing ([0034], [0043], [0052]) to a graphic processing unit (142: fig. 5) and generating, by the graphic processing unit(142: fig. 5), map data (boundary detection) of the surroundings of the automatic cleaning device based on the pre- set environment parameter after pre-processing ([0034], [0043]; figs. 7-9; [0050]; supported by HSU’s [0008]).

Regarding Claim 12. Noh further teaches the data acquisition step comprises: using a laser ranging device to collect distance data between the laser ranging device and surrounding objects([0028]).

Regarding Claims 14 and 20. Noh further teaches the data acquisition step comprises: using an image acquisition device to collect image data of surrounding objects(120: fig. 5), and taking the image data collected by the image acquisition device as the pre-set environment parameter(141: fig.5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOH   and supported by HSU, as applied on claim 1, further in view of  YOSHINO (US 2016/0132056)(hereinafter Yoshino).

Regarding Claim 2. Noh further teaches the sensor system comprises a laser ranging device([0028]); and distance data between the laser ranging device and surrounding objects, collected by the laser ranging device ([0028]).
Noh does not explicitly teach the data acquisition step comprises: taking the distance data collected by the laser ranging device as the pre-set environment parameter..
However, Yoshino teaches  taking the distance data collected by the laser ranging device (41a: fig.1) as the pre-set environment parameter (predetermined divergence angle, distance: [0045], [0048]; fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Hsu, the data acquisition step comprises: taking the distance data collected by the laser ranging device as the pre-set environment parameter, as taught by Yoshino, so as to improve the precision of position estimation even when the obstruction exists on environmental map in compact and inexpensive way.

Regarding Claim 3. Noh further teaches the laser ranging device comprises a  laser emitter ([0028]); and the   laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a  laser([0028]).
The modified Noh silent about the laser emitter is a point laser emitter.
However, Yoshino further teaches the laser ranging device comprises a point laser emitter (a point, at which the emitted laser beam has been reflected:[0048]- [0049]; fig. 3 & 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, the laser emitter is a point laser emitter, as taught by Yoshino, so as to improve the precision of position estimation even when the obstruction exists on environmental map in compact and inexpensive way.

Regarding Claim 13. Noh does not explicitly teach the data acquisition step comprises: taking the distance data collected by the laser ranging device as the pre-set environment parameter..
However, Yoshino teaches  taking the distance data collected by the laser ranging device (41a: fig.1) as the pre-set environment parameter (predetermined divergence angle, distance: [0045], [0048]; fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Hsu, the data acquisition step comprises: taking the distance data collected by the laser ranging device as the pre-set environment parameter, as taught by Yoshino, so as to improve the precision of position estimation even when the obstruction exists on environmental map in compact and inexpensive way.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Noh in view of YOSHINO, as applied on claim 2, further in view of Park et al.( US 2009/0125175)(hereinafter Park).

Regarding Claim 4. Noh further teaches the laser ranging device comprises a  laser emitter ([0028]); and the   laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a  laser([0028]).
The modified Noh silent about the laser emitter is a line laser emitter.
However, Park teaches laser ranging device comprises a line laser emitter (a near infrared line laser: [0033]-[0034], fig.3);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, the laser emitter is a line laser emitter, as taught by Park, so as to three-dimensional map is generated using pose information obtained while moving and rotating the robot in compact and inexpensive way.

Claims 6, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Noh, as applied on claims 1 and 10, further in view of  KWAK et al. (US 2016/0363930) (hereinafter KWAK)  

Regarding Claim 6. Noh further teaches  the graphic processing unit comprises a memory module and a computing module coupled to the memory module(160: fig.5); 
 Noh does not explicitly teach the graphic processing unit comprises: a memory module configured to store a positioning algorithm based on particle filter; and a computing module coupled to the memory module and configured to call the positioning algorithm and calculate and process the pre-set environment parameter to obtain the map of the surroundings of the automatic cleaning device.
However, KWAK  teaches the graphic processing unit comprises: a memory module configured to store a positioning algorithm based on particle filter(115: fig.10; the program and data stored in the memory 113: [0179]; particle filter: [00189]-[00191], [0193]); and a computing module coupled to the memory module and configured to call the positioning algorithm and calculate and process the pre-set environment parameter to obtain the map of the surroundings of the automatic cleaning device(particle filtering method, and calculate an optimal pose of the cleaning robot  using a probability in which each sample is the actual position and direction angle of the cleaning robot: [0183]-[0184], [00189]-[00191], [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, the graphic processing unit comprises: a memory module configured to store a positioning algorithm based on particle filter; and a computing module coupled to the memory module and configured to call the positioning algorithm and calculate and process the pre-set environment parameter to obtain the map of the surroundings of the automatic cleaning device, as taught by KWAK, so as to determine traveling direction of the moving robot in compact and inexpensive way.

Regarding Claim 11. Noh further teaches  the graphic processing unit comprises a memory module and a computing module coupled to the memory module(160: fig.5); 
Noh does not explicitly teach  the data processing step further comprises: calling, by the computing module, a positioning algorithm based on particle filter stored in the memory module, calculating and processing the pre-set environment parameter after pre- processing to obtain the map of the surroundings of the automatic cleaning device.
However, KWAK  teaches the data processing step further comprises: calling, by the computing module, a positioning algorithm based on particle filter stored in the memory module(115: fig.10; the program and data stored in the memory 113: [0179]; particle filter: [00189]-[00191], [0193]), calculating and processing the pre-set environment parameter after pre- processing to obtain the map of the surroundings of the automatic cleaning device(particle filtering method, and calculate an optimal pose of the cleaning robot  using a probability in which each sample is the actual position and direction angle of the cleaning robot: [0183]-[0184], [00189]-[00191], [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, t the data processing step further comprises: calling, by the computing module, a positioning algorithm based on particle filter stored in the memory module, calculating and processing the pre-set environment parameter after pre- processing to obtain the map of the surroundings of the automatic cleaning device., as taught by KWAK, so as to determine traveling direction of the moving robot in compact and inexpensive way.

Regarding Claim 15. Noh further teaches the data acquisition step comprises: using an image acquisition device to collect image data of surrounding objects(120: fig. 5), and taking the image data collected by the image acquisition device as the pre-set environment parameter(141: fig.5).

Regarding Claim 16. Noh teaches a control system for an automatic cleaning device comprising (figs. 1 & 5): 
a central processing unit(141); 
a graphic processing unit(142); 
a sensor system(121); and 
a pre-processing unit(122); 
the sensor system (121: fig. 5) is configured to collect a pre-set environment parameter of surroundings of the automatic cleaning device(  (distance data, i.e. boundary:[0028],[0030]-[0031], [0034], [0043], [0052])); 
the central processing unit is configured to acquire the pre-set environment parameter collected by the sensor system([0034], [0043], [0052]); and 
the graphic processing unit is configured(142: fig. 5) to obtain the pre-set environment parameter from the central processing unit (141) and then generate a map of the surroundings of the automatic cleaning device based on the pre-set environment parameter([0034], [0043]; figs. 7-9; [0050]; supported by HSU’s [0008]).
Noh silent about  the central processing unit, the graphic processing unit, the sensor system and the pre-processing unit are connected through a communication bus;
However, KWAK  teaches the central processing unit, the graphic processing unit, the sensor system and the pre-processing unit are connected through a communication bus(119: fig.10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, the central processing unit, the graphic processing unit, the sensor system and the pre-processing unit are connected through a communication bus, as taught by KWAK, so as to determine traveling direction of the moving robot in compact and inexpensive way.
Claims   17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Noh in view of Kwak, as applied on claim 16, further in view of YOSHINO.

Regarding Claim 17. Noh further teaches the sensor system comprises a laser ranging device; and distance data between the laser ranging device and surrounding objects ([0028]).
Noh does not explicitly teach collected by the laser ranging device, is taken as the pre-set environment parameter.
However, Yoshino teaches  collected by the laser ranging device (41a: fig.1), is taken as the pre-set environment parameter (predetermined divergence angle, distance: [0045], [0048]; fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Hsu, collected by the laser ranging device, is taken as the pre-set environment parameter, as taught by Yoshino, so as to improve the precision of position estimation even when the obstruction exists on environmental map in compact and inexpensive way.

 Regarding Claim 18. Noh further teaches the laser ranging device comprises a  laser emitter ([0028]); and the   laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a  laser([0028]).
The modified Noh silent about the laser emitter is a point laser emitter.
However, Yoshino further teaches the laser ranging device comprises a point laser emitter (a point, at which the emitted laser beam has been reflected:[0048]- [0049]; fig. 3 & 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, the laser emitter is a point laser emitter, as taught by Yoshino, so as to improve the precision of position estimation even when the obstruction exists on environmental map in compact and inexpensive way.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Noh in views of  Kwak and YOSHINO, as applied on claim 17, further in view of Park et al.( US 2009/0125175)(hereinafter Park).

Regarding Claim 19. Noh further teaches the laser ranging device comprises a  laser emitter ([0028]); and the   laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a  laser([0028]).
The modified Noh silent about the laser emitter is a line laser emitter.
However, Park teaches laser ranging device comprises a line laser emitter (a near infrared line laser: [0033]-[0034], fig.3);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of Noh, the laser emitter is a line laser emitter, as taught by Park, so as to three-dimensional map is generated using pose information obtained while moving and rotating the robot in compact and inexpensive way.

------------------------------------------------------Alternately------------------------------------------------
Claim(s) 1, 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWAK et al. (US 2016/0363930) (hereinafter KWAK)  in view of HSU (US 2013/0024025 ).
Regarding Claim 1. KWAK teaches an automatic cleaning device comprising(100: figs. 10):
a sensor system (130, 140 & 190: fig. 10) configured to collect a pre-set environment parameter of surroundings of the automatic cleaning device([0112]-[0116] ,[0309]-[0312]); and
an application processor (110: fig.10);
wherein the application processor includes a central processing unit (113: fig.10) electrically coupled(  119: fig. 10) to the sensor system( (130, 140 & 190: fig. 10)); 
the central processing unit (113: fig.10) is configured to acquire the pre-set environment parameter collected by the sensor system(140: FIG. 10; [0303]-[0305]); 
the application processor (110: fig.10) further includes a graphic processing unit (111: fig. 10) electrically coupled (119) to the central processing unit(113: fig.10); and 
the graphic processing unit(111: fig. 10) is configured to obtain the pre-set environment parameter from the central processing unit (distance data: [0184], [0112]-[0116]) and 
KWAK  silent about the graphic processing unit  is configured to generate a map   of the surroundings of the automatic cleaning device based on the pre-set environment parameter.
However, HSU teaches the graphic processing unit (20: fig. 1) is configured to generate a map of the surroundings of the automatic cleaning device based on the pre-set environment parameter (fig.2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of KWAK, generate a map   of the surroundings of the automatic cleaning device based on the pre-set environment parameter, as taught by HSU, so as to  ensuring that the autonomous robot can stay within the working boundary while performing the task without the need for external boundary markers in compact and inexpensive way.

Regarding Claim 5. KWAK further teaches the sensor system comprises an image acquisition device(130: fig. 10); and image data of surrounding objects collected by the image acquisition device is taken as the pre-set environment parameter ([0124], [0181], [0183], [0220]).

Regarding Claim 6. KWAK further teaches the graphic processing unit comprises: a memory module (115: fig.10) configured to store a positioning algorithm based on particle filter (the program and data stored in the memory 113: [0179]; particle filter: [00189]-[00191], [0193]); and 
a computing module (113: fig. 10) coupled to the memory module (115: fig.10) and configured to call the positioning algorithm and calculate and process the  environment parameter to obtain the map of the surroundings of the automatic cleaning device (particle filtering method, and calculate an optimal pose of the cleaning robot  using a probability in which each sample is the actual position and direction angle of the cleaning robot: [0183]-[0184], [00189]-[00191], [0193]).

Regarding Claim 9. KWAK further teaches  the automatic cleaning device is a sweeping robot or a mopping robot (A robot cleaner : abstract).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
KWAK  in views of Hsu , as applied on claim 1, further in view of YOSHINO (US 2016/0132056)(hereinafter Yoshino).

Regarding Claim 2. KWAK further teaches the sensor system comprises a laser device (laser sensor:[0097-98]); 
Modified KWAK does not explicitly teach a laser device is a laser ranging device; a distance data between the lasers ranging device and surrounding objects, collected by the laser ranging device, is taken as the  preset environment parameter.
However, Yoshino teaches a laser device is a laser ranging device (41a: fig.1); a distance data ([0048]) between the lasers ranging device and surrounding objects ([0046]; figs. 3 & 10), collected by the laser ranging device (41a: fig.1), is taken as the pre-set environment parameter (predetermined divergence angle:[0044], [0046]-[0047]; fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of KWAK, a laser device is a laser ranging device; a distance data between the lasers ranging device and surrounding objects, collected by the laser ranging device, is taken as the  pre-set environment parameter, as taught by Yoshino, so as to improve the precision of position estimation even when the obstruction exists on environmental map in compact and inexpensive way.

Regarding Claim 3. Yoshino further teaches the laser ranging device comprises a point laser emitter (a point, at which the emitted laser beam has been reflected: [0049]; fig. 3); and the point laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a point laser (sensing point: [0048]; fig.10).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu KWAK in views of Hsu and Yoshino, as applied on claim 2, further in view of Park et al.( US 2009/0125175)(hereinafter Park).

Regarding Claim 4. Modified KWAK does not explicitly teach laser ranging device comprises a line laser emitter; and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line laser.
However, Park teaches laser ranging device comprises a line laser emitter (a near infrared line laser: [0033]); and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line laser (distance: fig. 3; [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of KWAK, laser ranging device comprises a line laser emitter; and the line laser emitter obtains the distance data between the laser ranging device and surrounding objects by generating a line lase, as taught by Park, so as to three-dimensional map is generated using pose information obtained while moving and rotating the robot in compact and inexpensive way.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable KWAK in view of HSU, as applied on claim 1, further in view of Noh et al. (US 2016/0101524).

Regarding Claim 7. The modified KWAK does not explicitly teach a pre-processing unit; wherein the pre-processing unit is coupled to the sensor system and the central processing unit respectively, and is configured to pre-process the  environment parameter, thereby allowing the central processing unit to obtain the  pre-set environment parameter after the pre- processing.
However, Noh teaches  a pre-processing unit (122: fig. 5);
 wherein the pre-processing unit is coupled to the sensor system (122: fig. 5) and the central processing unit respectively(140: fig. 5), and is configured to pre-process the pre-set environment parameter(  distance data, i.e. boundary:[0030]-[0031], [0034], [0043], [0052]; fig. 7), thereby allowing the central processing unit to obtain the  pre-set environment parameter after the pre- processing ([distance data, i.e. boundary:[0030]-[0031], [0034], [0043], [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention of KWAK, a pre-processing unit; wherein the pre-processing unit is coupled to the sensor system and the central processing unit respectively, and is configured to pre-process the  environment parameter, thereby allowing the central processing unit to obtain the  pre-set environment parameter after the pre- processing, as taught by Noh, so as to improve boundary detection accuracy and reduce boundary detection time by specifying a boundary detection region depending on obstacles in front of the robot cleaner in compact and inexpensive way.

Regarding Claim 8: Noh further etches the pre-processing unit comprises a digital signal processor (DSP)(122: fig. 5; [0030]-[0033]).

Regarding Claim 10-20: Claims 10-20 are substantially the same as claims 1-9, and  therefore, rejected for the same as noted for claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Pack et al. (US 2015/0212521 A) disclose A method of localizing a mobile robot includes receiving sensor data of a scene about the robot and executing a particle filter having a set of particles. Each particle has associated maps representing a robot location hypothesis. The method further includes updating the maps associated with each particle based on the received sensor data, assessing a weight for each particle based on the received sensor data, selecting a particle based on its weight, and determining a location of the robot based on the selected particle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864